 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALBERT J. HAMILTON,                               No. 2:19-cv-0445-MCE-EFB P
12                         Plaintiff,
13            v.                                        ORDER
14    M. ARMSTRONG, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He requests an extension of time to file his objections to the April 30, 2019

19   findings and recommendations.

20           Plaintiff’s request (ECF No. 8) is granted and plaintiff has 30 days from the date this order

21   is served to file his objections.

22           So ordered.

23   Dated: May 23, 2019.

24

25

26

27

28
